UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2015(Unaudited) Deutsche CROCI® International Fund (formerly Deutsche International Fund) Shares Value ($) Common Stocks 96.1% Australia 5.7% BHP Billiton Ltd. Origin Energy Ltd. South32 Ltd.* Woodside Petroleum Ltd. (Cost $156,707,533) Austria 1.7% OMV AG (a) (Cost $50,778,926) Denmark 1.9% A P Moller-Maersk AS "B"(Cost $54,497,173) Finland 1.9% Fortum Oyj (a) (Cost $53,715,063) France 7.4% Electricite de France SA (a) GDF Suez Kering Sanofi (Cost $201,206,138) Germany 7.3% Continental AG E.ON SE K+S AG (Registered) Siemens AG (Registered) (Cost $195,696,806) Hong Kong 1.9% CLP Holdings Ltd.(Cost $48,275,284) Japan 21.8% Asahi Kasei Corp. Bridgestone Corp. Daiichi Sankyo Co., Ltd. (a) Denso Corp. JGC Corp. Mitsui & Co., Ltd. Nitto Denko Corp. Otsuka Holdings Co., Ltd. Sekisui House Ltd. Sumitomo Metal Mining Co., Ltd. Toyota Industries Corp. (Cost $519,836,317) Luxembourg 3.7% ArcelorMittal (a) Tenaris SA (Cost $101,771,903) Netherlands 2.1% Koninklijke DSM NV(Cost $51,716,410) Singapore 3.7% Keppel Corp., Ltd. Singapore Airlines Ltd. (Cost $99,656,250) Spain 2.0% Gas Natural SDG SA(Cost $50,801,478) Sweden 1.9% Telefonaktiebolaget LM Ericsson "B"(Cost $54,004,085) Switzerland 10.1% ABB Ltd. (Registered)* Roche Holding AG (Genusschein) Sika AG (Bearer) Swatch Group AG (Bearer) Syngenta AG (Registered) (Cost $247,346,599) United Kingdom 23.0% Anglo American PLC Antofagasta PLC Burberry Group PLC Centrica PLC easyJet PLC GlaxoSmithKline PLC Rexam PLC Rio Tinto PLC Rolls-Royce Holdings PLC* Smiths Group PLC SSE PLC The Weir Group PLC (Cost $608,878,038) Total Common Stocks (Cost $2,494,888,003) Other Investment 0.0% United Kingdom Rolls-Royce Holdings PLC, Class C*(Cost $632,299) Securities Lending Collateral 3.5% Daily Assets Fund Institutional, 0.14% (b) (c) (Cost $90,713,763) Cash Equivalents 4.3% Central Cash Management Fund, 0.09% (b) (Cost $110,485,380) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,696,719,445) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $2,697,858,205.At May 31, 2015, net unrealized depreciation for all securities based on tax cost was $30,379,576.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $72,090,631 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $102,470,207. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at May 31, 2015 amounted to $86,667,676, which is 3.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. At May 31, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty AUD USD 6/30/2015 Merrill Lynch & Co., Inc. AUD USD 6/30/2015 JPMorgan Chase Securities, Inc. GBP USD 6/30/2015 Merrill Lynch & Co., Inc. HKD USD 6/30/2015 JPMorgan Chase Securities, Inc. HKD USD 6/30/2015 UBS AG JPY USD 6/30/2015 Merrill Lynch & Co., Inc. JPY USD 6/30/2015 JPMorgan Chase Securities, Inc. SEK USD 6/30/2015 Merrill Lynch & Co., Inc. SEK USD 6/30/2015 JPMorgan Chase Securities, Inc. SGD USD 6/30/2015 Merrill Lynch & Co., Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty CHF USD 6/30/2015 JPMorgan Chase Securities, Inc. CHF USD 6/30/2015 Merrill Lynch & Co., Inc. DKK USD 6/30/2015 Merrill Lynch & Co., Inc. DKK USD 6/30/2015 JPMorgan Chase Securities, Inc. EUR USD 6/30/2015 Merrill Lynch & Co., Inc. EUR USD 6/30/2015 JPMorgan Chase Securities, Inc. GBP USD 6/30/2015 JPMorgan Chase Securities, Inc. SGD USD 6/30/2015 JPMorgan Chase Securities, Inc. Total unrealized depreciation Currency Abbreviations AUD Australian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound HKD Hong Kong Dollar JPY Japanese Yen SEK Swedish Krona SGD Singapore Dollar USD United States Dollar At May 31, 2015 the Deutsche CROCI International Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Materials 26.7 % Industrials 22.0 % Utilities 16.1 % Consumer Discretionary 15.8 % Health Care 9.8 % Energy 7.6 % Information Technology 2.0 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
